Opinion by
Johnson, J.
In- accordance with stipulation of counsel that the merchandise consists of Rockingham earthenware similar in all material respects to that the subject of Justin Tharaud & Son, Inc., et al. v. United States (44 Cust. Ct. 216, C.D. 2177), the merchandise was held dutiable as follows: (a) As to all items entered, or withdrawn from warehouse, for consumption on and after *409January 1, 1948, and. prior to September 10, 1955, at 20 cents per dozen articles, but not less than 7% percent nor more than 25 percent ad valorem, under paragraph 210, as modified by the General Agreement on Tariffs and Trade (T.D. 51802) ; and (b) as to all items entered, or withdrawn from warehouse, for consumption on and after September 10, 1955, at 1214 percent, if valued under $1.50 per dozen articles, or at 6(4 percent, if valued at $1.50 or more per dozen articles, under paragraph 210, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877).